Citation Nr: 1425545	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-04 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides. 

2. Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to March 1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In his February 2012 Substantive Appeal, the Veteran requested a hearing before a member of the Board.  In August 2013, the Board remanded this case so a hearing could be scheduled.  It was scheduled in October 2013 and he was notified.  The Veteran failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The issue of entitlement to service connection for colon cancer was raised by a February 2012 statement and submission of evidence "in support of [the Veteran's] SC cancer claim," within one year of the RO's November 2011 denial of his claim.  The Veteran's statement does not constitute a Notice of Disagreement.  His new submission has not been addressed by the Agency of Original Jurisdiction (AOJ).  This issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for peripheral neuropathy of the upper and lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides in the Republic of Vietnam.

2. The preponderance of the evidence reflects that the Veteran does not have erectile dysfunction due to any incident of his active duty service. 


CONCLUSION OF LAW

The Veteran's erectile dysfunction was not incurred or aggravated in service and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in September 2011 satisfied the duty to notify provisions.  The Veteran's service treatment records (STRs), service personnel records, VA medical treatment records, and indicated private medical records have been obtained.  

At an October 2011 examination for posttraumatic stress disorder, the Veteran reported that he received benefits from the Social Security Administration (SSA).  However, he stated that he received benefits "because of [his] back and surgeries," as opposed to erectile dysfunction.  VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that SSA records relevant to the Veteran's erectile dysfunction exist, a remand to obtain such records is not necessary. 

The Veteran has not been afforded a VA examination to assess the nature and etiology of his erectile dysfunction.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although the Veteran asserts that he has erectile dysfunction, he has not asserted that it is due to any event, injury, or disease in service other than exposure to herbicides.  As discussed below, the Veteran is not competent to state the cause of his erectile dysfunction and as a result, his assertion is not probative.  His STRs are negative for any complaints of, or treatment for, erectile dysfunction.  There is no indication of record that the Veteran's erectile dysfunction may be related to service.  Importantly, the Veteran's medical records are entirely negative for any mention of erectile dysfunction and he had normal genitourinary examinations in September 2010 and October 2010.  A remand for an examination is not warranted.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

There was substantial compliance with the Board's August 2013 remand directive because a hearing was scheduled.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Entitlement to Service Connection for Erectile Dysfunction

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran asserts that he has erectile dysfunction.  Although his medical records are entirely negative for symptoms or a diagnosis of erectile dysfunction, the Veteran is competent to observe that he has this condition.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record that causes the Board to find his assertion not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

The Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2013).  Erectile dysfunction is not a disease associated with herbicide exposure.  Id.  Presumptive service connection is not warranted.  

However, the Board must also consider whether the Veteran's erectile dysfunction was directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran has advanced no assertion regarding erectile dysfunction other than his belief that he is entitled to presumptive service connection because he was exposed to herbicides.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether his erectile dysfunction was directly, rather than presumptively, caused by herbicide exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  There are many potential causes for erectile dysfunction and the Veteran does not possess the specialized medical experience required to determine which of them is the etiology of his condition.  Although the Veteran is competent to state that he has erectile dysfunction, he is not competent to conclude that the cause of this condition was exposure to herbicides.  Therefore, his assertion is not competent evidence of a nexus between exposure to herbicides and erectile dysfunction.  

There is no medical evidence supporting the conclusion that his erectile dysfunction was directly caused by exposure to herbicides.  As noted above, the Veteran's medical records are entirely negative for any mention of erectile dysfunction, and the Board has concluded that the Veteran has this condition based solely on his own observation.  Significantly, in September and October 2010, he had normal genitourinary examinations at Golden Triangle Family Care Center.  

The Board also finds that symptoms of erectile dysfunction were not present during service and were not chronic after service.  The Veteran does not contend that he had chronic symptoms in service.  Further, he has not informed VA of when his erectile dysfunction first began.  Lastly, he has not contended that his erectile dysfunction is directly related to any event, injury, or disease during his active duty service other than exposure to herbicides.  There is no medical evidence of record to support his claim. 

In sum, as there is no competent evidence of record which relates any currently diagnosed erectile dysfunction to exposure to herbicides or active service, service connection for erectile dysfunction is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for erectile dysfunction is denied.  


REMAND

The October 2011 VA fee-based examination is inadequate because the examiner did not provide an etiology opinion for the Veteran's peripheral neuropathy of the upper and lower extremities.  A new examination is required.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate clinician for his peripheral neuropathy.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must determine whether the Veteran has peripheral neuropathy and if so, which of his four extremities are affected.  

c) The examiner must also determine whether the Veteran's peripheral neuropathy was "early onset" and if so, state whether it manifested within one year of his last exposure to herbicides (March 17, 1969, the date he left the Republic of Vietnam).   

d) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy began during active service or is related to any incident of service, including exposure to herbicides.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  It is not sufficient for the examiner to conclude that peripheral neuropathy was not directly, rather than presumptively, caused by herbicide exposure simply because it is not listed in VA regulations as a presumptive condition.  

f) If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





								(Continued on next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


